Citation Nr: 1211180	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-39 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with secondary depressive disorder prior to October 8, 2009 and to an evaluation in excess of 70 percent effective October 8, 2009.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by which the RO granted service connection for PTSD with secondary depressive disorder.  The Veteran contested the initial 50 percent evaluation assigned.  Subsequently, the evaluation was increased to 70 percent effective October 8, 2009.

A total rating based on individual unemployability (TDIU) was granted effective October 8th, 2009, within a February 2012 rating action. 

Although each increase represents a grant of benefits, the U.S. Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.

The Board notes that a temporary total evaluation for the service-connected PTSD under 38 C.F.R. § 4.29 was assigned from December 14, 2008 to January 31, 2009.  This evaluation is not before the Board.   


FINDINGS OF FACT

1.  Before October 8, 2009, the Veteran's service-connected PTSD with secondary depressive disorder was manifested by several psychiatric hospitalizations, regular mental health treatment, the use of psychotropic medication, and an essential inability to maintain employment.

2.  Before October 8, 2009, service connection was in effect for PTSD with secondary depressive disorder rated 70 percent disabling.  

3.  The Veteran's service-connected disability, in and of itself, rendered him unable to secure or follow a substantially gainful occupation before October 8, 2009.

4.  Effective October 8, 2009, the Veteran's service-connected PTSD with secondary depressive disorder has been manifested by no more than serious symptoms requiring several medications as well as regular psychological and psychiatric treatment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD with secondary depressive disorder have been met for the period prior to October 8, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for the assignment of a total disability rating based on individual unemployability (TDIU) due to service-connected disability have been met for the period before October 8, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2011).

3.  The criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD with secondary depressive disorder have not been met for the period effective October 8, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  This is important in this case for reasons which will become clear below.    

The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Entitlement to an evaluation in excess of 50 percent prior to October 8, 2009

The Veteran's service-connected PTSD with secondary depressive disorder was rated 50 percent disabling by the RO prior to October 8, 2009 under the provisions of Diagnostic Code 9411.  38 C.F.R. § 4.130.  

Under this diagnostic code, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130 , Diagnostic Code 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).

GAF scores between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores that are between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

In October 2006, the Veteran presented at VA for emergency treatment for symptoms of PTSD.  Reportedly, he had never sought treatment for psychiatric symptoms in the past.  He indicated symptoms of depression and anxiety resulting from listening to news of the war in Iraq.  The Veteran reported some passing suicidal ideation without a plan.  He did not feel hopeless.  He was labile and pushed to tears while talking.  The Veteran declined hospitalization.  The examiner assessed that the Veteran had good insight and judgment and that he did not pose a danger to himself or others, and he did not seem to be at risk of acting impulsively.  

A review of the record reveals that since October 2006, the Veteran has been actively pursuing VA mental health treatment.  He sees a psychiatrist for management of psychotropic medication, and he attends counseling sessions both individually and in a group setting.  The record reflects marriage counseling as well.

In December 2006, the Veteran had his first VA psychiatric appointment.  The Veteran was described as an articulate and intelligent 60-year-old man with PTSD symptoms dating back to service in Vietnam.  Despite his symptoms, he had been quite functional, and worked for many years as a photographer and river guide.  A marked increase in symptoms began several months prior, which included hyperarousal, intrusive thoughts, flashbacks, and periods of rage.  There were agoraphobic tendencies, depressive symptoms, decreased interests, and periods of suicidal ideation.  Regarding suicidal ideation, the Veteran emphatically stated that the thoughts were fleeting and that he had no intention of acting on them.  The Veteran had never attempted suicide.  He used small quantities of cannabis and felt that the use was medical.  

Objectively, the Veteran appeared pleasant, engaging, and articulate.  He was well groomed.  Speech and thought processes were normal, but mood was dysphoric.  His affect was appropriate.  Psychotropic medications were prescribed, and the Veteran was diagnosed with chronic moderate PTSD, recurrent moderate major depressive disorder, possible panic disorder, and a history of alcohol abuse in full remission.  A GAF of 70 was assigned.

In January 2007, during a session at the VA psychiatry medication clinic, the Veteran reported that he was doing somewhat better.  His mood was brighter, and he was more optimistic.  However, several days before, according to him, he had a short period of suicidal ideation and nightmares after thinking about his experiences in Vietnam.  

In January 2007, the Veteran met with a VA clinical social worker for the first time.  He described intrusive thoughts, flashbacks, nightmares, anxiety, and increased irritability.  The social worker, in pertinent part, diagnosed PTSD and assessed a GAF score of 50.  She outlined a treatment plan and treatment goals.

In May 2007, the Veteran was afforded a VA PTSD examination.  He complained of nightmares and flashbacks and indicated that he used alcohol excessively until the mid 1980's.  However, he coped with his problems and had a generally good job performance.  On a scale of one to 10, the Veteran reported that his mental health functioning was a five or six.  He complained of anxiety, claustrophobia, avoiding social events, irritability, low frustration tolerance, and road rage.  He reported some dissociative feelings, especially when driving.  He indicated slight depression and decreased focus.  There were no delusions or hallucinations.  The Veteran denied mania, impulsivity, and grandiosity.  He denied flight of ideas and inappropriate behavior.  The Veteran admitted some suicidal thinking without a current plan or intent.  He denied homicidal ideation.  

The Veteran stated that he had last worked in 1997 and indicated that he worked in the photography industry during most of his career.  He stopped working in 1997 because he was finding travelling and keeping up with technology difficult and because of some road rage.  He managed well on the job, but there was occasional tension with his boss.  The Veteran had no legal problems.  He was married, performed basic household tasks, and took care of his personal hygiene.  He enjoyed fishing, reading, and skiing.  He saw a few friends regularly, but he was otherwise somewhat isolative.  

Objectively, the Veteran appeared a bit depressed.  Speech and thought processes were normal.  He was fully oriented.  Long term memory was intact, although there was a minor short term memory deficit.  He was of above-average intelligence.  The Veteran's social functioning was not impaired.  The examiner diagnosed chronic moderate PTSD and depressive disorder not otherwise specified.  A GAF score of 57 was assigned.  The examiner indicated that the Veteran's PTSD symptoms required continuous medication.  The examiner also assessed that there would be poor reliability and productivity with regard to his job due to ongoing anxiety and depressive symptoms despite treatment.  

In January 2008, the VA clinical social worker who had been treating the Veteran since October 2006 indicated that the Veteran was compliant with treatment for PTSD and depression.  Although the Veteran had learned certain coping skills, his symptoms continued to affect him in many ways.  The Veteran had difficulty sleeping as well as nightmares.  He was isolative, anxious, and had difficulty with social interaction.  She opined that the Veteran's PTSD was chronic and that he would require treatment for the rest of his life.

In October 2008, the Veteran's wife wrote that during the previous two years, the Veteran had been making a weekly four-hour round trip for VA mental health treatment.  Despite this, his condition was declining.  She reported that a week earlier, he had been admitted at a VA psychiatric ward due to thoughts of suicide.  The Veteran, apparently, had reached a point where he could no longer leave the house.  He would not speak to friends over the phone, and he slept 20 hours a day.  

Indeed, VA clinical records confirm that the Veteran was admitted for psychiatric treatment on October 2, 2008.  He had no suicidal ideation but felt increasingly anxious.  The staff psychiatrist indicated that that the Veteran did not need to be placed on suicide watch.  

In December 2008, the Veteran was admitted for a seven-week VA PTSD recovery program.  On admission, the Veteran reported a verbal altercation on the highway a few days earlier due to road rage.  He reported hypervigilance, an exaggerated startle response, hyperarousal, and difficulty concentrating.  He indicated that he was experiencing suicidal ideation in late September 2008 but none at present.  He experienced violent thoughts in 2006 at the post office due to the way he was treated.  

On admission to the treatment program in mid December 2008, his GAF score was 38.  It was a 43 on discharge in late January 2009.  The discharge diagnosis was PTSD, recurrent major depressive disorder, and anxiety disorder not otherwise specified.  The Veteran was referred for inpatient treatment for ongoing PTSD symptoms and functional impairment.  The Veteran suffered from hyperarousal, hypervigilance, an increased startle response, anger, irritability, insomnia, avoidance with social isolation, emotional numbing, impaired memory of traumatic experiences, detachment from others, nightmares, flashbacks, and intrusive thoughts.  The Veteran indicated that medication was helpful in controlling depression and some PTSD symptoms.  The Veteran reported the October 2008 hospitalization for worsening depression with PTSD and increased isolation and avoidance.  The Veteran indicated that he enjoyed many outdoor activities.  However, he could not tolerate being around groups of people.  As such, for example, he switched his skiing location to a less crowded destination to avoid "ski rage."  On discharge, the Veteran was well groomed.  He made good eye contact, and he was pleasant and approachable.  His speech was normal, and his mood was positive.  His affect was appropriate.  There was no active suicidal ideation, no homicidal ideation, no hallucinations, and no delusions.  Judgment and insight were good.  On entry, chronic severe PTSD was assessed.  During the course of treatment, the Veteran was fully engaged, and participated in all treatment modalities.  

As to employment, it was stated that due to the ongoing severity of the Veteran's PTSD, it was unlikely that the Veteran would be able to maintain gainful employment without significant job placement assistance and minimal supervisory or public relations interactions.  

In January 2009, the Veteran's attending psychiatrist who treated the Veteran during his inpatient seven-week PTSD treatment program wrote that the Veteran suffered from severe and chronic PTSD and experienced significant symptoms to include avoidance, emotional numbing, social isolation, hypervigilance, an increased startle response, agitation, irritability, panic, intrusive thoughts, flashbacks, and nightmares.  During the program, the Veteran participated in treatment regularly.  However, despite full engagement in the program, at its conclusion, the Veteran's PTSD symptoms remained significant.  The psychiatrist opined that it was unlikely that the Veteran would be able to find or maintain gainful employment without significant job placement assistance, on-the-job assistance, and minimal supervisory interaction.  

In August 2009, the Veteran told his VA psychiatrist that he had been experiencing several weeks of significant dysphoria and distress to the point where he was considering having his wife bring him to the hospital for admission.  

In a letter dated October 8, 2009, the Veteran's VA psychiatrist wrote that he had been treating the Veteran since December 2006 and that he had been able to observe the Veteran regularly since.  According to him, the Veteran was suffering from severe PTSD and major depression.  The psychiatrist asserted that the Veteran was unemployable due to his service-connected psychiatric disability.  Apparently, the Veteran had no work capacity and he would not for the rest of his life.  Indeed, the psychiatrist emphasized that the Veteran retired from his position as a photographer due to his PTSD.  Also, there were periods of suicidal ideation and homicidal ideation secondary to PTSD and only the Veteran's strength of character has allowed him to remain in behavioral control.  There were periods of high levels of anxiety, paranoia, and hypervigilance requiring the antipsychotic medication quetiapine.  As well, there were periods in the last several months in addition to periods throughout his lifetime, when the Veteran has been completely immobilized by his symptoms.  According to the psychiatrist, the Veteran had significant periods of severe symptoms.  

While the Veteran's symptoms appear to wax and wane somewhat, the bulk of the evidence reflects that the Veteran's PTSD with secondary depressive disorder symptoms, prior to October 8, 2009, have been chronic and severe.  The Veteran was hospitalized twice, and he was considering a third hospitalization in August 2008.  Indeed, his first contact with VA in October 2006 for psychiatric symptoms was at the emergency room.  He has experienced regular suicidal ideation without a plan, and since his VA examination in May 2007, mental health professionals have indicated that the Veteran's ability to work was severely impaired due to psychiatric symptoms.  The October 8, 2009 letter from the Veteran's treating psychiatrist who had first seen the Veteran in December 2006 reflects that the Veteran's serious symptoms have been apparent since that time.  

Thus, despite seemingly more mild symptoms in late 2006 and early 2007, the bulk of symptomatology before October 8, 2009 reveals that the Veteran's disability picture more closely resembled the criteria for a 70 percent evaluation than those associated with a 50 percent evaluation.  38 C.F.R. § 4.7; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence before October 8, 2009 shows that despite seeking treatment and taking a variety of psychiatric drugs, the Veteran had been unable to maintain employment in a usual setting without support.  He experienced regular thoughts of suicide.  He was isolative, had depression, and while he was largely able to control his impulses, he experienced road rage, "ski rage," and had to distance himself from other in order to avoid conflict.  Indeed, rage was a specific problem plaguing the Veteran.  Thus, while symptoms such as abnormal speech, an inability to function independently, near continuous panic, and poor hygiene are absent, the disability picture as a whole, and in particular the devastating impact of the service-connected PTSD with depression upon the Veteran's ability to work despite regular pharmacological and other mental health treatment, militates in favor of a 70 percent evaluation for the entire period before October 8, 2009.  Id.; Fenderson, supra.

A 100 percent evaluation for the period before October 8, 2009 is not warranted because manifestations associated with a 100 percent disability evaluation had not been present.  Specifically, (for example purposes only) impaired thought processes, impaired communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation, severe memory loss, and other symptoms associated with a 100 percent evaluation have not been shown at any time before October 8, 2009.  As such, a 100 percent evaluation before that date is not for application.  

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD with secondary depressive disorder is inadequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision regarding the appropriate disability rating to be assigned before October 8, 2009.

As stated, the Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice, supra.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). " Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) . 

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to the Veteran's age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

Schedular basis for TDIU

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from a common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321. 

The Veteran's service-connected PTSD with secondary depressive disorder is his only service-connected disability.  It is rated 70 percent disabling.  As such, for the period before October 8, 2009, he has met the minimum criteria for a TDIU under 38 C.F.R. § 4.16(a). 

The Board, therefore, must determine whether the service-connected disability, in and of itself, rendered the Veteran unable to secure or follow a substantially gainful occupation before October 8, 2009.

The record during the relevant period showed that the Veteran had been unemployed since 1997.  Before that time, he had a long career as a photographer.  He also served as a river guide.  The medical evidence herein to include the August 2007 VA PTSD examination report and the VA psychiatrist's October 8, 2009 letter reflects that the Veteran's one service-connected disability has essentially precluded employment, as work would have to entail substantial support, limited supervision, and an ability to limit contact with others.  There is no medical or other evidence to contradict the cited professional opinions.  As such, the preponderance of the evidence reflects that the Veteran's service-connected disability, in and of itself, precluded employment prior to October 8, 2009, and a TDIU is warranted for the period before October 8, 2009.  38 C.F.R. § 4.16(a); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, supra.

The Board notes that consideration of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) need not be discussed, as the Veteran met the minimum criteria under 38 C.F.R. § 4.16(a) and because TDIU has already been granted under that provision.

Entitlement to an evaluation in excess of 70 percent effective October 8, 2009

The Veteran's service-connected PTSD with secondary depressive disorder has been rated 70 percent disabling effective October 8, 2009 under the provisions of Diagnostic Code 9411.  38 C.F.R. § 4.130.  The rating criteria and information on GAF scores cited in the previous section are incorporated herein by reference.

In a letter dated October 8, 2009, the Veteran's VA psychiatrist wrote that he had been treating the Veteran since December 2006 and that he had been able to observe the Veteran regularly since.  According to him, the Veteran was suffering from severe PTSD and major depression.  The psychiatrist asserted that the Veteran was unemployable due to his service-connected psychiatric disability.  Apparently, the Veteran had no work capacity and he would not for the rest of his life.  Indeed, the psychiatrist emphasized that the Veteran retired from his position as a photographer due to his PTSD.  Also, there were periods of suicidal ideation and homicidal ideation secondary to PTSD and only the Veteran's strength of character has allowed him to remain in behavioral control.  There were periods of high levels of anxiety, paranoia, and hypervigilance requiring the antipsychotic medication quetiapine.  As well, there were periods in the last several months in addition to periods throughout his lifetime, when the Veteran has been completely immobilized by his symptoms.  According to the psychiatrist, the Veteran had significant periods of severe symptoms.  

Subsequently, during an appointment with his VA clinical social worker, the Veteran reported feeling well but admitted to several days of recent suicidal ideation to the point of composing a note in his head and considering various methods.  

In January 2010, the Veteran and his wife began marriage counseling through VA.  The Veteran's isolative symptoms had created stress in the marriage.  The Veteran reported that it was becoming increasingly difficult to control his PTSD symptoms.  The Veteran and his wife, however, enjoyed time with grandchildren, hiking, and walking their dogs.

In February 2010, during a meeting with a VA clinical psychologist, the Veteran denied current suicidal ideation but reported recent thoughts of suicide.

In March 2010, the Veteran reported an incident in which he overreacted and said inappropriate things in an annoying bureaucratic situation.  

On VA examination in June 2011, the Veteran reported weekly VA psychotherapy sessions.  He indicated that with increased depression, he sought more frequent sessions.  The Veteran was taking five medications for his psychiatric symptoms and felt that they helped ease symptoms.  The Veteran was early to bed and early to rise.  He walked the dogs, read the paper, and then rested in a recliner.  He assisted his wife with chores.  He did not engage in money management because detailed work annoyed him.  For recreation, he enjoyed hiking, camping, canoeing, and cross-country skiing.  

On examination, the Veteran was fully oriented.  He was appropriately dressed, pleasant, and cooperative.  Speech was normal, and he had no trouble expressing his ideas.  He was frustrated with the slow progress of therapy, which he had been pursuing for three years.  Eye contact was good, and the Veteran was fully engaged in the interview.  There was no evidence of cognitive impairment.  Thinking was clear and logical, and there were no hallucinations or delusions.  The Veteran described irritability, which was related to PTSD according to the examiner.  He was very easily provoked.  There was occasional suicidal ideation but no history of significant intention or plan.  He avoided crowded social settings and spent time only with close family and friends.  The Veteran complained of fluctuating depression and PTSD symptoms.  He had trouble concentrating.  The examiner indicated that the Veteran's social functioning was impaired because he had a sense of personal comfort only at home or in isolated areas near his home.  Emotional irritability prevented employment.  The examiner diagnosed severe PTSD and severe major depressive disorder.  A GAF score of 48 was assigned.

In a June 2011 addendum to the foregoing examination report, the examiner indicated that he concurred with the opinion of the Veteran's regular VA psychiatrist regarding employability and opined that the Veteran would not be capable of employment due to his service-connected PTSD with secondary depressive disorder.

The Veteran's PTSD with secondary depressive disorder has been rated 70 percent disabling effective October 8, 2009.  The Veteran's service-connected disability is indeed serious.  However, in the Board's view, it does not rise to the level necessary for a 100 percent evaluation, as the type of symptoms associated with a 100 percent evaluation are simply not present.  The Veteran does not suffer, for example, from gross impairment of thought processes or communication.  He does not have delusions or hallucinations.  Although he is quick to anger, his behavior has not been characterized as grossly inappropriate.  Indeed, VA examiners have consistently described him as pleasant.  The Veteran is able to perform the activities of daily living to include maintaining personal hygiene.  The Veteran does not suffer from disorientation to time or place, and there is no memory loss for the names of close relatives and other personal information.  

Finally, although suicidal ideation has been a consistent factor in the Veteran's service-connected PTSD with secondary depressive disorder, he has consistently denied a plan.  He has never attempted suicide, and VA mental health professionals do not appear to be concerned about actual intent.  Indeed, no VA mental health professional has ever expressed a concern or taken action regarding suicidal intentions.  Also, a risk of harming others is not apparent from the record.  In short, the type of symptomatology associated with a 100 percent evaluation for the service-connected disability is simply absent.  Thus, an increased disability rating for the Veteran's PTSD with secondary depressive disorder is denied throughout the entire period in question.  38 C.F.R. § 4.130, Diagnostic Code 9411; Fenderson, supra.

The Board need not discuss entitlement to TDIU under Rice, as TDIU effective October 8, 2009 was already granted by the RO in a February 2012 rating decision.

An extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD with secondary depressive disorder is inadequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted for the period commencing October 8, 2009.  The Veteran is already getting TDIU.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

Here, the VA duty to notify was satisfied by a letter sent to the Veteran in January 2007 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided in January 2007 contained the type of information mandated by the Court in Dingess.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA clinical records.  The veteran submitted lay statements.  The Veteran was afforded two VA medical examinations in furtherance of the claim.  

Significantly, neither the Veteran nor his or her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 70 percent rating for the service-connected PTSD with secondary depressive disorder is granted for the period before October 8, 2009 subject to the law and regulations governing the payment of veterans' benefits.

TDIU for the period before October 8, 2009 is granted subject to the law and regulations governing the payment of veterans' benefits.

An evaluation in excess of 70 percent for the service-connected PTSD with secondary depressive disorder is denied for the period effective October 8, 2009.  This finding does not impact the RO's determination to award the Veteran TDIU effective October 8th, 2009. 


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


